Citation Nr: 1040279	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic prostatitis with 
elevated prostate specific antigen (PSA), to include as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a May 2006 rating decision, in which the RO denied a claim for 
service connection for elevated PSA with chronic prostatitis, to 
include as due to herbicide exposure.  In June 2006, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in November 2006 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.

On his Form 9, the Veteran requested a Board hearing at the RO.  
However, in subsequent May 2008 correspondence, he withdrew his 
request for a hearing.  


FINDINGS OF FACT

Chronic prostatitis with elevated PSA did not become manifest in 
service or for many years thereafter and it is not shown to be 
related to service or to herbicide exposure exposure therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic 
prostatitis with elevated PSA, to include as due to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to the 
claims on appeal, consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect.  Additionally, the letter provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  The May 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of the April 
2006 letter.  Hence, the April 2006 letter-which meets the 
content of notice requirements described in Pelegrini, and in 
part, Dingess/Hartman-also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, the Veteran's DD-214 and VA medical records.  Also of 
record and considered in connection with the claim are various 
written statements provided by the Veteran and by his 
representative on his behalf.  

The Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the Veteran's claims.  An 
examination or opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that the veteran suffered an event, injury 
or disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

In the instant case, the record does not establish that the 
Veteran suffered an event, injury or disease in service involving 
the prostate and does not tend to indicate that the claimed 
prostatitis with elevated PSA may be associated with any 
established event, injury or service.  In regard to such a 
potential association, the Board notes that the record does not 
contain any evidence of continuity of prostatitis symptomatology 
since service, to include based on lay testimony, and also does 
not contain any competent evidence even suggesting that the 
Veteran's chronic prostatitis may be related to service or to his 
presumed Agent Orange exposure in service.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).   Instead, the record contains 
only a bare assertion by the Veteran that there is a relationship 
between the presumed Agent Orange exposure and the prostatitis.  
Thus, although there is a low threshold for finding that the 
record contains evidence of potential association between service 
and current disability, the Board does not find that the 
Veteran's bare assertion meets this threshold.  See McClendon, 20 
Vet. App. 79 (2006).

The Board notes that no further RO action, prior to appellate 
consideration of the claim is required.  In summary, the duties 
imposed by the VCAA have been considered and satisfied.  Through 
various notices of the RO, the Veteran has been notified and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claims.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease (to include prostate Cancer) to 
a degree of 10 percent or more at any time after service, the 
veteran is entitled to service connection even though there is no 
record of such disease during service.  38 C.F.R. § 3.307. 
3.309(e).  Veterans who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Considering the evidence in light of the above legal criteria, 
the Board finds that service connection for chronic prostatitis 
with elevated PSA is not warranted.  

The Veteran's service treatment records do not reveal any 
complaints of findings of prostate pathology.  He was noted to 
have acute gonococci urethritis in September 1968.  On March 1969 
separation examination, the Veteran's genitourinary system was 
found to be normal and no prostate problems were noted.  He 
denied painful urination and other relevant symptoms in a report 
of medical history completed at that time.

Following discharge, VA medical records from July 2004 to 
September 2006 show ongoing treatment and evaluation for prostate 
problems.  A March 2006 progress note indicates a history of 
elevated PSA since July 2003.  It was noted that he was status 
post transrectal ultrasound guided biopsy in October 2003, August 
2004 and December 2004 with findings of prostatitis but no 
findings of cancer.  He subsequently underwent a saturation 
biopsy in March 2006, which showed chronic prostatitis and 
elevated PSA but no carcinoma.  Additionally, VA medication lists 
from this time frame show that the Veteran was taking 
gatifloxacin for chronic prostate infection. 

In an August 2004 rating decision, the RO granted service 
connection for PTSD, based on stressor events occurring during 
the Veteran's service in the Republic of Vietnam.  

In his April 2006 claim the Veteran indicated that his PSA level 
had been as high as 17 and that he had been taking medication for 
the problem.    

In a separate April 2006 statement, the Veteran indicated that he 
was exposed to Agent Orange during his military service in 
Vietnam.  He noted that while patrolling and conducting 
operations in Vietnam, planes were spraying Agent Orange while he 
and his fellow servicemen were patrolling.  He also indicated 
that the chemical landed on him.  

The above summarized evidence shows that the Veteran has chronic 
prostatitis with elevated PSA, but does not show that he has 
prostate cancer.  Accordingly, there is no basis for awarding 
service connection for the Veteran's prostate problems on a 
presumptive basis, based on his presumed exposure to Agent Orange 
from his Vietnam service.  38 C.F.R. § 3.307, 3.309.  With regard 
to direct service connection, the Board notes that the service 
treatment records are silent for any reference to prostate 
problems and subsequently, the record does not contain any 
reference to such problems until 2003, approximately 34 years 
after service.  Moreover, the Veteran has not asserted continuous 
symptomatology since service.  Also, although the records show 
one instance of gonoccocal urethritis in service, there is 
nothing in the record to suggest a relationship between this 
urethritis and the current prostate problems, and the Veteran has 
made no such allegation.   

Moreover, none of the post-service medical records contain any 
indication that the Veteran's prostate problems noted so many 
years after separation from active service, are related to such 
service or to his Agent Orange exposure therein.  Notably, a 
lengthy interval of time between service and initial post-service 
manifestation of a "disability" for which service connection is 
sought is, of itself, a factor against a finding that the 
disability was incurred or aggravated in service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
The Board recognizes the Veteran's contention that his current 
prostatitis with elevated PSA is related to specific Agent Orange 
exposure service.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present 
case.\

Consequently, given that prostate cancer is not shown to be 
present; given that there is no competent medical evidence of 
prostatitis with elevated PSA until many, many years after 
service; and given that there is no competent evidence of a nexus 
between the current chronic prostatitis with elevated PSA and the 
Veteran's service, including Agent Orange exposure therein, the 
Board must conclude that the weight of the evidence is against a 
finding of service connection on either a direct (or presumptive)  
basis.  The preponderance of the evidence is against this claim 
and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).







ORDER

Service connection for chronic prostatitis with elevated prostate 
specific antigen (PSA), to include as due to herbicide exposure, 
is denied.   



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


